Citation Nr: 1124078	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Wife


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel

INTRODUCTION

The Veteran had active duty from March 1960 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and B.R., his wife, testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested during service or for many years thereafter and is not related to any incident of service.

2.  The Veteran's bilateral tinnitus was not manifested during service or for many years thereafter and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

Recitation of Pertinent Evidence

In his June 2007 Claim, the Veteran stated that his hearing loss was due to his exposure to excessive noise without ear protection during active duty service.

The Veteran's DD 214 Form indicates his military occupational specialty (MOS) was that of an Anti-Tank Assault Man and that he completed rocket launcher and flamethrower training in 1964.

The Veteran's service medical records fail to indicate that the Veteran suffered any acoustic trauma or received any treatment or had any complaints regarding his hearing while in service.  Moreover, the Veteran's March 1965 separation examination indicates the Veteran's hearing was within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No entry
0
LEFT
0
0
0
No entry
5

In a letter dated June 2007, the Veteran's wife, B.R., stated that the Veteran has had difficulty hearing during the 39 years she has known him.  In their earlier years together, B.R. indicated that she and their friends would often have to repeat sentences and "speak up" and the Veteran, conversely, seemed to speak louder than everyone else.  B.R. also remarked that many times she would see the Veteran smile and nod his head when he was listening to his daughters, but the look on his face indicated he did not hear anything that was stated and he would later ask B.R. to repeat what they had told him.  More recently, B.R. stated she has had to repeat conversations to the Veteran and she has also had to speak louder as the Veteran's hearing is worsening.

The Veteran was given a VA audiological examination in October 2007 in order to determine the nature and etiology of his bilateral hearing loss and tinnitus.  In the "Case History" Section of the VA examination report, it was noted that the Veteran had indicated his hearing loss has existed since service and the Veteran reported being exposed for a period of five years to small and heavy weapons fire noise.  The Veteran also reported that he worked in a newspaper press room following his active duty service.  The Veteran also reported constant, bilateral tinnitus and the VA examiner noted that the Veteran's report of the frequency and duration of tinnitus warrants a diagnosis of tinnitus.

The VA audiological examination report showed bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
65
LEFT
50
55
60
70
75

The Veteran's right ear average puretone threshold was 53 decibels and speech recognition was 92 percent, while the Veteran's left ear average puretone threshold was 65 decibels and speech recognition was 92 percent.

After reviewing the Veteran's claims file in addition to considering the Veteran's history and the results of the audiological examination, the October 2007 VA examiner opined that the Veteran's bilateral hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in service.  To justify his conclusion, the VA examiner relied on the Veteran's March 1965 separation examination, which showed the Veteran's hearing was well within normal limits bilaterally at discharge.

During the April 2011 Travel Board hearing, the Veteran testified that the firing of M-14 machine guns, 45-caliber machine guns, 106-inch recoiler rifles (which are similar to Howitzers) and 3.5-inch rocket launchers during active duty service negatively affected his hearing.  The Veteran stated that the best ear protection given to him during military service was cotton.  The Veteran stated that he first noticed he had hearing problems was when he was stationed in Okinawa and had difficulty understanding directions given to him by his superiors.  The Veteran also stated that he worked in a printing press room from 1965 to 1999 and wore ear protection at all times on the job.  The Veteran testified that he was given hearing examines by his employer, but that he never received the results of these examinations.  The Veteran stated he did not report his hearing loss during service because he never really paid much attention to his hearing problems.  With regard to his tinnitus, the Veteran indicated that he hears a buzzing noise in his ears and that the noise has progressively gotten louder.

B.R. testified at the April 2011 Travel Board hearing that she noticed the Veteran's hearing troubles when they first got married in the late 1960s following his service and then later on when he was not able to hear what his young children were saying to him.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical or competent lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on the October 2007 audiogram results, that the Veteran has a current diagnosis of bilateral hearing loss (within VA standards) and tinnitus, thus meeting the first element necessary to establish service connection.

With respect to the second required element, namely, the existence of an in-service incurrence of a disease or injury, the Board observes that the DD Form 214 reflects that the Veteran's MOS was that of an Anti-Tank Assault Man, and that he completed rocket launcher and flamethrower training in 1964.  Given due consideration to that service department record, the Board finds that this evidence is sufficient to support the Veteran's contentions that he was exposed to loud noise from M-14 machine guns, 45-caliber machine guns, 106-inch recoiler rifles and 3.5-inch rocket launchers during his military service.

With respect to the third required element, the Board finds that a nexus does not exist.  Here, the evidence reflects that while the Veteran may have been exposed to loud noise from machine guns, recoiler rifles, and rocket launchers in service, a chronic hearing loss disability or tinnitus is not shown to be the result thereof.  The service treatment records fail to indicate any complaints, treatment or findings of tinnitus or a hearing loss disability.  There was no indication on the March 1965 separation examination of a hearing problem or an ear disorder based on both the hearing and audiometric testing conducted at that time.  A clinical evaluation was conducted, and several defects were noted, but no disability of the ear or hearing loss attributable to any incident of service was reported.  Moreover, the earliest diagnosis of the Veteran's bilateral hearing loss and tinnitus occurred in 2007, more than 40 years after the Veteran's separation from service.  Thus, it is well to observe that the passage of many years between separation from active service and any medical complaints or documentation of a claimed disability is a factor that weighs heavily against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, in light of the contrary medical evidence contained in the service treatment records, the Board finds that the Veteran's and his spouse's accounts of having noticed hearing problems in service which have continued since, while competent, are not credible.  This is because, despite the Veteran's exposure to loud noise in service, the clinical findings were normal at separation.  The fact that the Veteran did not report any symptoms regarding his hearing loss or tinnitus during service, or at separation, strongly suggests that they were not present at that time and is highly probative evidence against the claims, as it tends to show no continuity of symptoms of a chronic hearing loss disability or tinnitus dating back to service.

Similarly, while the Veteran and his spouse are competent to describe certain features and symptoms associated with his hearing loss and tinnitus, they are not competent to provide an opinion regarding the etiology of his current bilateral hearing loss and tinnitus.  In this case, the Board acknowledges their statements to the effect that the Veteran now has bilateral hearing loss and tinnitus as a result of being exposed to loud noise in service.  However, they are not competent to specify and any current hearing loss or tinnitus was, in fact, due to the noise exposure he experienced in service, as this would constitute a medical conclusion which they are not competent to make.  There is no indication that the Veteran or his spouse has the requisite medical training or expertise as to the etiology of these disabilities.  Therefore, given the medical expertise necessary in making such an opinion as to the etiology and the assignment of symptoms to a particular diagnosis, their statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, their lay statements to this regard have no probative value.

The October 2007 VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were not connected to his military service and when reviewing the October 2007 VA examination report, the Board is persuaded that the findings and opinion of the October 2007 VA examiner are most convincing in that he reviewed the entire claims file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  Furthermore, the October 2007 VA examiner provided a rationale for his findings and conclusions and his opinion was supported by the Veteran's March 1965 separation examination.

Based on the foregoing analysis, the Board finds the October 2007 VA examiner's medical opinion credible-thus the weight of the medical opinion evidence indicates the Veteran's current bilateral hearing loss and tinnitus were not a result of an exposure to acoustic trauma during the Veteran's military service.

Accordingly, the Board concludes that the preponderance of the evidence is against these claims and in reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claims for entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. §3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate his claims for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by a July 2007 letter, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service medical records and the Veteran was also afforded a VA medical opinion, which is likewise contained in the record.  Statements of the Veteran, his wife and his representative, which includes testimony at a Travel Board hearing, have been associated with the record.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


